Name: 2014/654/EU: Council Decision of 8 September 2014 appointing a Spanish members and a Spanish alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2014-09-09

 9.9.2014 EN Official Journal of the European Union L 268/12 COUNCIL DECISION of 8 September 2014 appointing a Spanish members and a Spanish alternate member of the Committee of the Regions (2014/654/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Spanish Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. On 3 October 2011, by Council Decision 2011/661/EU (3), Ms Carmen MarÃ ­a SANDOVAL SÃ NCHEZ was appointed as alternate member until 25 January 2015. (2) A member's seat has become vacant following the end of the term of office of Mr RamÃ ³n Luis VALCÃ RCEL SISO. An alternate member's seat has become vacant following the end of the term of office of Ms Carmen MarÃ ­a SANDOVAL SÃ NCHEZ. HAS ADOPTED THIS DECISION: Article 1 The followingare hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as member:  Mr Alberto GARRE LÃ PEZ, Presidente de la Comunidad AutÃ ³noma de la RegiÃ ³n de Murcia and (b) as alternate member:  Mr Manuel PLEQUEZUELO ALONSO, Director-General de ParticipaciÃ ³n Ciudadana, UniÃ ³n Europea y AcciÃ ³n Exterior de la Comunidad AutÃ ³noma de la RegiÃ ³n de Murcia. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 8 September 2014. For the Council The President S. GOZI (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11. (3) OJ L 263, 7.10.2011, p. 18.